IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10695
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHARLIE DEWAYNE BOND,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:99-CR-249-1-Y
                        --------------------
                           March 20, 2001

Before JOLLY, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender for Charles Dewayne Bond

("Bond") has moved for leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).     Bond has

received a copy of counsel’s motion and brief, and has filed a

pro se response in which he requests appointment of new appellate

counsel.   Our review of the brief filed by counsel, Bond's

response, and of the record discloses no nonfrivolous point for

appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10695
                                  -2-

the APPEAL IS DISMISSED.   Bond's motion for appointment of new

counsel is DENIED AS MOOT.    See 5TH CIR. R. 42.2.